DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 & 7, and the addition of claims 12 – 15. Claims 8 – 11 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant only has support from the working examples under particular conditions and particular degree of difference in warping. In other words, Applicant’s claim language of “greater than” is significantly broader than the support of specific examples given in their specification. Therefore, the subject matter of claims 12 – 15 are new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 7 & 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al. (US 2014/0111711 A1), in view of Zhou et al. (WO 2017/136507 A1), H. N. Staats (U.S. Patent No. 3,684,635), and Iwami (US 2014/0098307 A1) and Niiyama et al. (US 2015/0212350 A1).
With regard to claims 1 & 7, Iwami et al. (‘711) teach an input device (touch screen device) comprising a cover member 48 covering a surface of a conductive sheet 10A (“film sensor”) (paragraph [0145] & Fig. 4). The conductive sheet comprises a transparent substrate made of resin material (“film sheet made of a second resin base material”) (paragraph [0125] & Fig. 4). The material of the cover member may be a resin film (“plastic cover made of a first resin base material”) (paragraph [0146]).

    PNG
    media_image1.png
    323
    672
    media_image1.png
    Greyscale


Iwami et al. (‘711) fail to teach the resin material of the cover member is plastic (thermoplastic).
Zhou et al. teach an electronic device (paragraph [0002]) comprising a cover assembly, wherein the cover assembly comprises an optically clear polymer film, such as plastic (paragraph [0018]), such as poly(methyl)methacrylate and polycarbonate (paragraph [0019]). These films transmit greater than 85% of visible light (paragraph [0017]). Compared to glass cover materials, plastic cover materials are less brittle and less susceptible to cracking and failure (paragraph [0001]).
Therefore, based on the teachings of Zhou et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an optically clear plastic polymer material to form the resin cover material taught by Iwami et al. (‘711) in order decrease the probability of cracking and failure of the cover material.
Iwami et al. (‘711) fail to teach the resin cover member (“plastic cover”) has a first resin flow direction, the conductive sheet (“film sensor”) substrate has a second resin flow direction, wherein the first resin flow direction and the second resin flow direction are nonparallel to each other in a plan(e) view in the laminating direction.


    PNG
    media_image2.png
    265
    517
    media_image2.png
    Greyscale

	Therefore, based on the teachings of Staats, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to prevent warping of laminated resin layers by forming the layers such that the machine direction (a first flow resin direction) of a first resin layer, such as the resin cover member taught by Iwami et al. (‘711), is perpendicular to the machine direction (a second flow resin direction) of a second resin layer, such as the resin substrate of the conductive sheet taught by Iwami et al. (‘711) 
the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. See MPEP 2141.01(a).
Iwami et al. (‘711) teach the conductive sheet (“film sensor”) and the cover member (“plastic cover”) may be adhered to one another by bonding (paragraph [0146]). Iwami et al. fail to teach said bonding is achieved via an optically transparent adhesive layer.
Iwami (‘307) teach a touch panel device that uses an adhesive, preferably an optically clear adhesive (paragraph [0196]), to join a transparent protective layer formed of resin material (“plastic cover”) (paragraph [0066]) with a conductive layer (“film sensor”) (paragraph [0065]). Optically clear adhesive are dry adhesives, which are preferably for their fast bonding speed (paragraph [0196]).
Therefore, based on the teachings of Iwami (‘307), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an optically transparent adhesive to bond the conductive sheet (“film sensor”) to the cover member (“plastic member”) taught by Iwami et al. (‘711) because it has a fast bonding speed.
As discussed above, Zhou et al. teach the cover material “first resin base material” is conformed of thermoplastics. Additionally, as discussed above, Iwami et al. (‘711) teach the conductive sheet substrate (“film sensor) material is formed of 
Iwami et al. (‘711) teach the conductive layer is formed of a two first protective layers 24b, two second protective layers 26b, wires 16, and a transparent substrate 20. The thickness of the metal wires 16 was 10 µm (P127 & 0479). The thickness of the first protective layer 26a and the second protective layer 26b is not limited, but is preferably 5 – 100 µm and more preferably 10 – 30 µm (paragraph [0449]). Example of conductive sheet having transparent substrate 12 of thickness of 1 mm (paragraph [301]). Iwami (‘307) teach the transparent substrate 12 of the conductive body has may have thickness of 4 – 350 µm. Therefore, based on the teachings of Iwami et al (‘711) and Iwami (‘307), the maximum thickness of the conductive layer 10 is about 1.5 mm.
Neither Iwami et al. (‘711) or Iwami (‘307) teach the thickness of the cover member (“plastic cover”) relative to the conductive layer (“sensor film”).
Niiyama et al. teach a transparent protective plate to cover a display panel of a touch screen device. In the case when a protective plate is formed of transparent resin, the protective plate has a thickness of 0.5 to 10 mm. When a protective plate is intended for PC displays and other indoor uses, the thickness is preferably 1 – 6 mm from the viewpoint of reducing the weight of the display device. When the protective plate is intended for outdoor uses, the protective plate preferably has a thickness of 3 – 20 mm (paragraph [0051]).
Therefore, based on the combined teachings of Iwami et al. (‘711), Iwami (‘307), & Niiyama et al., it would have been obvious to one of ordinary skill in the art prior to the 
Iwami et al. (‘711) teach the conductive sheet may be formed of resins such as PET, PMMA, PS, PTU, etc. , such that the desired index of refraction is achieved (paragraph [0132]), but does not teach the type of resin used for the cover member.
Niiyama  et al. teach the protective plate for the display device may be composed of a resin material of high transparency, such as polycarbonate or PMMA (paragraph [0048]).
Therefore, based on the teachings of Iwami et al. (‘711) and Niiyama et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the conductive sheet and the plastic cover member of the same material, such as PMMA, or a different material, such as polycarbonate and PET, depending on the desired refractive index and transparency. 
With regard to the extrusion direction, Zhou et al. teach the polymer film of the cover assembly is prepared by extrusion (paragraphs [0018] & [0038]). In other words, the supply source is the direction of extrusion. Staats teaches the polymer film may be formed in a machine direction (resin flow) of the supply source (Col. 4, Lines 22 – 27).  
Therefore, based on the teachings of the cited references, it would have been obvious to one of ordinary skill in the art to form either the plastic cover member or the transparent conductive layer taught by Iwami et al. (‘711) in the direction and flow, and the other resin in the drawing direction to prevent warping of laminated resin layers, as taught by Staats.

With regard to claim 2, as shown by Staats, the longitudinal direction of the first layer (“first resin flowing direction”) and the longitudinal direction of the second layer (“second resin flow direction”) cross perpendicularly (at a right angle) (Col. 1, Lines 18 – 22, Col. 2, Lines 24 – 28, Col. 4, Lines 1 – 14, & Figs. 4 – 5). 
With regard to claims 3 – 4, Iwami et al. (‘711) teach a casing (46) joined to the cover member (48) (paragraph [0143] & Fig. 4 above).
With regard to claims 5 – 6, Iwami et al. (‘711) teach the casing frames and is joined to the periphery of the plastic cover in a plane view of the display (paragraph [0143] & Fig. 4 above).

With regard to claims 12 – 15, as discussed above, Zhou et al. teach the cover material “first resin base material” is conformed of thermoplastics. Additionally, as discussed above, Iwami et al. (‘711) teach the conductive sheet substrate (“film sensor) material is formed of thermoset materials, such as polyethylene terephthalate (PET). Staats teaches laminated films comprised of polyethylene terephthalate and/or thermoplastic materials have the ability curl/warp (Col. 1, Line 66 – 72 & Col. 3, Lines 15 – 18). Furthermore, Staats teaches “if a single composite film can warp in either direction and is combined with another single composite which can also warp in either direction, the result is still a warped laminate” (Col. 3, Lines 52 – 65).  
Furthermore, the Examiner notes Applicant used the same thermoplastic material, such as polymethyl methacrylate or polycarbonate, for the cover layer, and the same material (polyethylene terephthalate) for film sensor substrate (see specification, 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant argues, “Claim 11 stands rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement. Rejected claim 11 has been canceled by the amendment, without prejudice. With this amendment, it is respectfully requested that the rejection to claim 11 be withdrawn” (Remarks, Pg. 6).


Applicant argues, “…Iwami is silent about any resin flow direction of the cover member 28 (the alleged first resin base) or that of the transparent substrate 12 (the alledged second resin base), as the Examiner has correctly noted.
“Furthermore, Iwami does not mention any thickness of the over member 48 or the conductive portion 10, while FIG. 4 thereof clearly shows that the thickness of the conductive sheet 10 (the alleged film sensor) is greater than that of the cover member 48 (the alleged plastic cover), contrary to the claimed invention in which the thickness of the plastic cover (the first resin base) is greater than that of the film sensor (the second resin base), as recited in claim 1.
“In addition, Iwami also lacks an adhesive layer interposed between the cover member 48 (the alleged cover) and the conductive portion 10 (the alleged film sensor)” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, a new rejection has been made.

Applicant argues, “Zhou is silent about any thickness of the cover assembly 10 or that of the clear thermoplastic polymer film 6, compared with or in relation to a thickness of a film sensor or any electronic device for which the cover assembly 10 is provided. Zhou also fails to teach or suggest other limitations lacking in Iwami as mentioned above” (Remarks, Pg. 8).


Applicant argues, “…Staats does not teach or suggest that two laminated film are made of different resin materials and different thicknesses, as recite in claim 1.
“In addition, Staats also fails to teach or suggest that the greater longitudinal-tensoins of the films are due to the specific resin flow structures resulted from extrusion molding and drawings, respectively, as recited in claim 1.
“Furthermore, since Staats only teaches laminating two identical films except the direction of the greater tension, Staats also fails to teach or suggest the optical transparent adhesive layer interposed between the cover member and the film sensor, as recited in claim 1” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781